IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


LAN TU TRINH,                             : No. 213 EAL 2018
                                          :
                     Petitioner           :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
KATHLEEN TRINH AND LT                     :
INTERNATIONAL BEAUTY SCHOOL,              :
INC.,                                     :
                                          :
                     Respondents          :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of May, 2018, the Emergency Petition for Allowance of

Appeal is DENIED.